1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   RBB2, LLC, individually and on behalf of all      )    Case No.: 1:18-cv-00915- LJO JLT
     others similarly situated,                        )
12                                                     )    ORDER DIRECTING THE CLERK TO CLOSE
                    Plaintiff,                         )    THE ACTION
13                                                     )
            v.
14                                                     )    (Doc. 56)
     CSC SERVICEWORKS, INC.,                           )
15                                                     )
                    Defendants.                        )
16
17          On October 23, 2019, the parties filed a stipulation indicating all parties agreed that the above-
18   captioned action is dismissed in its entirety, without prejudice pursuant to Fed.R.Civ.P. 41(a)(1)(A)(ii).
19   (Doc. 56 at 2) Pursuant to Rule 41, “the plaintiff may dismiss an action without a court order by … a
20   stipulation of dismissal signed by all parties who have appeared.” Fed.R.Civ.P. 41(a)(1)(A)(ii). Because
21   all parties who have appeared signed the stipulation, it “automatically terminate[d] the action.” Wilson
22   v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997); Fed.R.Civ.P. 41(a)(1)(A)(ii). Accordingly, based
23   upon the stipulation of the parties, the Clerk of Court is DIRECTED to close this action.
24
25   IT IS SO ORDERED.
26      Dated:     October 26, 2019                              /s/ Jennifer L. Thurston
27                                                         UNITED STATES MAGISTRATE JUDGE

28
